Citation Nr: 1114612	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to aid and attendance allowance for spouse.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Newington, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied aid and attendance allowance for the Veteran's spouse, and denied service connection for a back injury because the evidence submitted to reopen the claim was not new and material.  

The appeal to reopen the claim for service connection for a back injury is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At the November 2007 hearing before the Decision Review Officer at the RO, the Veteran indicated that he wished to withdraw the appeal concerning the matter of entitlement to aid and attendance allowance for his spouse.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the matter of entitlement to aid and attendance allowance for his spouse has been met, and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.202.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

The Veteran and his representative clearly indicated on the record at the November 2007 DRO hearing at the RO that the Veteran wished to withdraw his appeal concerning entitlement to aid and attendance allowance for his spouse.  The Veteran has met the criteria of 38 C.F.R. § 20.204 for withdrawal of the appeal on this issue.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to this claim, and it will be dismissed.


ORDER

The appeal for entitlement to aid and attendance allowance for the Veteran's spouse is dismissed.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.  The RO provided the Veteran with VCAA notice as to all elements of the claims in correspondence dated in April 2007 and July 2007.  In the correspondence, the RO notified him of how VA determines the disability rating and effective dated when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the United States Court of Appeals for Veterans Claims (Court) held that in order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  A review of the October 2006 VCAA letter to the Veteran regarding his back disorder did not include the notice require by Kent.  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

Subsequent to the May 2008 supplemental statement of the case (SSOC) regarding the service connection claim for a back injury, the Veteran submitted VA treatment records from July 2008 to July 2010; an August 2008 letter from J. H., M.D., a private family practice physician; and a July 2008 letter from A. B., M.D., a private family practice physician.  Some of this evidence refers to the Veteran's back disorder.  Since an SSOC has not been issued that addresses this additional evidence, the issue must be remanded for readjudication and the issuance of an SSOC that considers the additional medical evidence received since May 2008. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should review the evidence.  If it is determined that new and material evidence has NOT been submitted to reopen the claim for service connection for residuals of a back injury, the AMC/RO must provide the Veteran with Kent notice as required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and allow him a reasonable opportunity to respond.

2.  If the AMC/RO determines that new and material evidence has been submitted to reopen the claim for service connection for residuals of a back injury, the AMC/RO must undertake appropriate development of this issue as follows:  

3.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his claimed back injury since May 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  The Veteran should be afforded a VA Spine examination to determine whether any present back disorder is related to an event in service.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Following examination of the Veteran, a review of the claims folder, and applying sound medical principles, the examiner is requested to provide an opinion indicating whether it is at least as likely as not that any current back disorder is related to the beating the Veteran received in service, or to any other documented event in service.  Adequate reasons and bases are to be provided in support of the opinion rendered by the physician.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



Department of Veterans Affairs


